Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2 are allowed.

Response to Applicant’s Remarks
With respect to 35 U.S.C. §112(a)(b) rejections:
Applicant’s claim amendments filed 05/11/2022 overcame the 112(a) and 112(b) rejections as presented in the Final office action filed 03/15/2022.

Pertinent Art Cited
The following US Patent Applications and/or NPL references reveal the current state of the art:
Koga et al. (US 2018/0164782) teaches a control system (100, fig.3) comprising: a controller (PMC 16, fig.3) configured to control an industrial machine as a control target (control servo motors 50-54 control , fig.3); one or more memories (ROM 12, RAM 13, and CMOS 14, fig.3) configured to store one or more programs (par.0088); and one or more processors (CPU 11, fig.3) configured to execute the one or more programs and control the control system (par.0088) to: express a machine constituent element constituting a portion of the industrial machine as a node in a graphical form (expresses machine configuration of a control target in graph form where constituent elements are nodes and holds the machine configuration, par.0012). 
Koga fails to teach perform an interference check between a plurality of machine constituent elements, each of which constitutes a portion of the industrial machine as a node in a graphical form, identify a selectable node as a selection node including one of said plurality of machine constituent elements as an interference article, and notify of node information relating to the selectable node identified, acquire the node information, and set the interference article based on a shape, the selection node, and a position and/or posture on a node, acquire information relating to the interference article that has been set, and derive a calculation formula for a position and/or posture of the selection node, calculate the position and/or posture of the selection node based on a coordinate value of each axis of the industrial machine, and calculate the position and/or posture of the interference article in a machine tool based on the position and/or posture of the selection node and the position and/or posture on the selection node of the interference article, and check whether there is an interference based on the position and/or posture of the interference article in the machine tool.  
Seya et al. (US 2014/0025192) teaches a control system (machining support system 10, fig.1) comprising: a controller (controller 2, fig.1) configured to control an industrial machine as a control target (control machine tool 3, fig.1); one or more memories (memory 100, fig.2) configured to store one or more programs (par.0038); and one or more processors (cpu 120) configured to execute the one or more programs and control the control system (par.0038-0042) to: express a machine constituent element constituting a portion of the industrial machine as a node in a graphical form (each node as operation component of the machine tool 3 being specified in a graphical tree hierarchical structure 510, fig.12 and par.0177-0178), perform an interference check between a plurality of machine constituent elements, each of which constitutes a portion of the industrial machine as a node in a graphical form (node AAA of plurality of nodes as selected from tree structure 510 of fig.12, par.0182, undergoes interference check based on information input at 532 of fig.12 and par.0185, plurality of nodes of components that operate or not operate in conjunction with coordinate values of the machine tool 3, par.0178), identify a selectable node as a selection node including one of said plurality of machine constituent elements as an interference article (node AAA of plurality of nodes as selected from tree structure 510 of fig.12, par.0182; based on the selected node, specify a portion where the workpiece and the machine tool undergoes interference, fig.12 and par.0185), and notify of node information relating to the selectable node identified (a display is color coded to specify a portion where the workpiece and the tool undergoes interference when the distance between the tool and workpiece becomes less than or equal to minimum distance, fig.12 and par.0185), acquire the node information (information about the selected node in the tree structure, par.0182 and fig.12), and set the interference article based on a shape, the selection node, and a position and/or posture on a node (specify for material shape, current shape, projected shape of the work piece and the machine tool when distance between tool and workpiece becomes less than or equal to minimum distance, fig.12 and par.0185), acquire information relating to the interference article that has been set (machining support system 10, figs.1-3; setting/specifying the minimum distance between the tool and the workpiece via information input, par.0184, par.0135; obtaining information such as material shape, current shape, projected shape of the work piece and the machine tool, fig.12 and par.0185), and derive a calculation formula for a position and/or posture of the selection node (calculates a distance between the machining area of the machine tool and each of the required materials other than the tool, such as the workpiece, par.0086; calculate shortest distance between machine tool and the workpiece, par.0125).
Seya fails to teach calculate the position and/or posture of the selection node based on a coordinate value of each axis of the industrial machine, and calculate the position and/or posture of the interference article in a machine tool based on the position and/or posture of the selection node and the position and/or posture on the selection node of the interference article, and check whether there is an interference based on the position and/or posture of the interference article in the machine tool.

Allowable Subject Matter
Claims 1-2 are allowed.
The primary reason for the allowance of claim 1 is that the prior art of record, taken alone or in combination, fails to disclose or render obvious the subject matter of:
“A control system comprising: a controller configured to control an industrial machine as a control target; one or more memories configured to store one or more programs; and one or more processors configured to execute the one or more programs and control the control system to: express a machine constituent element constituting the industrial machine as a node in a graphical form; and perform an interference check between a plurality of machine constituent elements, each of which constitutes the industrial machine as a node in a graphical form, identify a selectable node as a selection node including one of said plurality of machine constituent elements as an interference article, and notify of node information relating to the selectable node identified, acquire the node information, and set the interference article based on a shape, the selection node, and a position and/or posture on a node, acquire information relating to the interference article that has been set, and derive a calculation formula for a position and/or posture of the selection node, calculate the position and/or posture of the selection node based on a coordinate value of each axis of the industrial machine, and calculate the position and/or posture of the interference article in the industrial machine based on the position and/or posture of the selection node and the position and/or posture on the selection node of the interference article, and check whether there is an interference based on the position and/or posture of the interference article in the industrial machine.”
Claim 2 is allowed due to its dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The additional prior arts made of record and have not been relied upon are considered pertinent to applicant's disclosure as follows: JP 09081776 and US2010/0251185.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEN D KHUU/Primary Examiner, Art Unit 2116                                                                                                                                                                                                   May 23, 2022